F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 17 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MICHAEL J. FRISCHENMEYER,

                Plaintiff-Appellant,

    v.                                                   No. 97-2010
                                                   (D.C. No. CIV-96-110-JP)
    FRANK GONZALES, McKinley                               (D.N.M.)
    County Sheriff; and DANNY ROSS,
    Police Chief, Gallup, N.M.,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before BALDOCK , EBEL , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Michael J. Frischenmeyer appeals from the district

court’s order granting summary judgment to defendants-appellees on his

complaint pursuant to 42 U.S.C. § 1983. He raises the following issues: (1) he

has demonstrated actual injury resulting from the denial of access to a law library;

(2) he was entitled to exercise outdoors; and (3) he was placed in administrative

segregation without due process of law.

      Having reviewed the record, the briefs and the pertinent authorities, we do

not find any reversible error in the district court’s order awarding summary

judgment to defendants-appellees. The judgment of the United States District

Court for the District of New Mexico is therefore AFFIRMED.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                          -2-